DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 2/22/2022 have been fully considered and are persuasive regarding the arguments set forth toward the Xu reference.  The rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (U.S. Pub #2016/0365395), in view of Kim et al (U.S. Pub #2018/0102502).
With respect to claim 1, Xu teaches an electronic device substrate, comprising: 
a base substrate (Fig. 3-6, 101; Fig. 10A-10F, 501); 

a padding structure (Fig. 3-6, 110/120 and 210/220; Fig. 10A-10F, 510/520) being provided on the base substrate and protruding from the base substrate, wherein the edge part of the organic encapsulation layer at least partially covers the padding structure; and 
a part that is comprised by the padding structure and is away from the main part of the organic encapsulation layer has a height with respect to the base substrate greater than a height of another part that is comprised by the padding structure and is close to the main part of the organic encapsulation layer with respect to the base substrate (e.g. Fig. 3, the top part of 110 has a greater height than the tapered part of 110 that is in contact with encapsulation layer 130);
in a direction perpendicular to the base substrate and in an arrangement direction from the operation region to the non-operation region, a sectional structure of the padding structure comprises a wedge structure; as a part of the wedge structure is closer to the organic encapsulation layer, a height of the part of the wedge structure is smaller (Fig. 3-6, wedge shape of 110 tapers towards the encapsulation layer 130/140); and 
Xu does not teach

Kim teaches a padding structure (Fig. 2A, 120) having a wedge shape, and 
an inclined surface of a wedge part of the padding structure has different inclination degrees, and an inclination degree of a lower part of the inclined surface (Fig. 2A, i.e. portion 121) is less than an inclination degree of an upper part of the inclined surface (Fig. 2A, i.e. portion 123), and the lower part is provided between the upper part and the operation region.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the padding structure of Xu to have different inclination degrees as taught by Kim in order to achieve the predictable result of blocking an organic material from flowing to the edge of the substrate (Paragraph 89). 

With respect to claim 2, Xu teaches that the electronic device structure comprises an operation region (Fig. 3-6, region corresponding to 102/202; Paragraph 31) and a non-operation region (Fig. 2, region outside of 102); the main part of the organic encapsulation layer is in the operation region; and the edge part of the organic encapsulation layer is in the non-operation region.
claim 3, Xu teaches that in a direction perpendicular to the base substrate, a thickness of the edge part of the organic encapsulation layer (Fig. 3 and 10, thickness of 130/530 at contact area with padding structure 110) is less than a thickness of the main part of the organic encapsulation layer (Fig. 3, e.g. thickness of 130/530 at edge of operation region 102/502).
With respect to claim 5, Xu teaches
a part of the inclined surface of a wedge part of the padding structure is equal to an included angle between an upper surface of the edge part of the organic encapsulation layer and a material that is on the base substrate and supports a lower surface of the edge part of the organic encapsulation layer (Fig. 3, the edge part of the encapsulation layer 130 is flush with the inclined surface of 110 and the base substrate 101, hence the included angle is equal to the slope angle).  
With respect to claim 6, Xu teaches that 
a part of the inclined surface of a wedge part of the padding structure is parallel to a surface that is comprised by the edge part of the organic encapsulation layer and faces the base substrate (Fig. 3, the edge part of the encapsulation layer 130 is flush with the inclined surface of 110, hence the inclined surface is parallel to the edge part).  
With respect to claim 7, Xu teaches that the padding structure further comprises another inclined surface inclined with respect to the base substrate (Fig. 6, fourth structure shape; the another inclined surface is the outer vertical surface); 


With respect to claim 8, Xu teaches that the padding structure further comprises a flat part (Fig. 3 and 10, top surface of 210/510); 
a surface that is comprised by the flat part and is away from the base substrate is parallel to the base substrate (Fig. 3 and 10, 101/501); and the flat part is on a side of the wedge part away from the organic encapsulation layer (Fig. 3 and 10, 130/530).
With respect to claim 9, Xu teaches that the padding structure comprises a first padding structure (Fig. 3, 120; Fig. 10, 520) and a second padding structure (Fig. 3, 110; Fig. 10, 510) which is closer to the organic encapsulation layer than the first padding structure;
 an interval is between the first padding structure and the second padding structure (Fig. 2, interval space between 110 and 120); and 
a height of a top of the first padding structure with respect to the base substrate is greater than a height of a top of the second padding structure with respect to the base substrate.  
claim 10, Xu teaches that the edge part of the organic encapsulation layer (Fig. 3, edge part of 140; Fig. 10, edge part of 530/550) covers the second padding structure and at least a part of the first padding structure (Fig. 3, 120; Fig. 10, 520).
With respect to claim 11, Xu teaches a barrier wall (Fig. 3, 120), wherein the barrier wall is on the base substrate and on a side of the padding structure (Fig. 3, 110) close to an edge of the base substrate (Fig. 3, 101), and an interval is between the barrier wall and the padding structure (Fig. 2).
With respect to claim 12, Xu teaches a first encapsulation layer (Fig. 10F, 530), wherein the first encapsulation layer is between the organic encapsulation layer (Fig. 10F, 540) and the base substrate and covers the padding structure (Fig. 10F, 510).  
With respect to claim 13, Xu a second encapsulation layer (Fig. 10F, 550), wherein the second encapsulation layer is on the organic encapsulation layer and covers the padding structure.  
With respect to claim 14, Xu teaches that each of the first encapsulation layer and the second encapsulation layer is an inorganic material layer (Fig. 10F, 530 and 550; Paragraph 50).
With respect to claim 15, Xu teaches that the padding structure (Fig. 3, 110; Fig. 4, 210; Fig. 10, 510) is in direct contact with the edge part (Fig. 3, edge of 130; Fig. 4, 230; Fig. 10, 530).
With respect to claim 16, Xu teaches a display device, comprising the electronic device substrate of claim 1 (Paragraph 3).

With respect to claim 17, Xu teaches a manufacturing method of an electronic device substrate, comprising: 
providing a base substrate (Fig. 3-6, 101; Fig. 10A-10F, 501);  4Preliminary AmendmentAtty. Docket: 1734-443 
forming a padding structure (Fig. 3-6, 110/120 and 210/220; Fig. 10A-10F, 510/520) on the base substrate, wherein the padding structure is on the base substrate and protrudes from the base substrate; and 
forming an organic encapsulation layer (Fig. 3-6, 130 and Paragraph 31; Fig. 10A-10F, 530/540/550 and Paragraph 50) on the base substrate, wherein the organic encapsulation layer comprises an edge part and a main part, wherein the edge part of the organic encapsulation layer at least partially covers the padding structure; and 
with respect to the base substrate, a part that is comprised by the padding structure and is away from the main part of the organic encapsulation layer has a height greater than a height of another part that is comprised by the padding structure and is close to the main part of the organic encapsulation layer (e.g. Fig. 3, the top part of 110 has a greater height than the tapered part of 110 that is in contact with encapsulation layer 130);
in a direction perpendicular to the base substrate and in an arrangement direction from the operation region to the non-operation region, a sectional structure of the padding structure comprises a wedge structure; as a part of the wedge structure is closer to the organic encapsulation layer, a height of the part 
Xu does not teach
an inclined surface of a wedge part of the padding structure has different inclination degrees, and an inclination degree of a lower part of the inclined surface is less than an inclination degree of an upper part of the inclined surface, and the lower part is provided between the upper part and the operation region.
Kim teaches a padding structure (Fig. 2A, 120) having a wedge shape, and 
an inclined surface of a wedge part of the padding structure has different inclination degrees, and an inclination degree of a lower part of the inclined surface (Fig. 2A, i.e. portion 121) is less than an inclination degree of an upper part of the inclined surface (Fig. 2A, i.e. portion 123), and the lower part is provided between the upper part and the operation region.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the padding structure of Xu to have different inclination degrees as taught by Kim in order to achieve the predictable result of blocking an organic material from flowing to the edge of the substrate (Paragraph 89). 
With respect to claim 22, Xu does not teach that the organic encapsulation layer is formed by an inkjet printing process.  
Kim teaches an organic encapsulation layer (Fig. 2A, 420 and Paragraph 84) that is formed by an inkjet printing process (Paragraph 126).  It would have . 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826